[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1972

                        PAMELA PIPER,

                    Plaintiff, Appellant,

                              v.

               SHIRLEY S. CHATER, COMMISSIONER,
               SOCIAL SECURITY ADMINISTRATION,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Shane Devine, Senior U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Selya and Stahl, Circuit Judges.                                                          

                                         

Jonathan P. Baird on brief for appellant.                             
Paul  M.  Gagnon,  United  States  Attorney,  David  L. Broderick,                                                                             
Assistant  United States  Attorney,  and  Wayne  G.  Lewis,  Assistant                                                                  
Regional  Counsel,  Social  Security  Administration,  on  brief   for
appellee.

                                         

                      February 10, 1998
                                         

          Per Curiam.  Pamela Piper, who suffers from urinary                                

incontinence and other impairments, appeals from the district

court's  judgment upholding the denial of her application for

Social  Security  benefits  by  the  Commissioner  of  Social

Security.  After  a careful review of the  record, we affirm,

essentially for  the reasons  given in  the district  court's

opinion.  The  following addresses only the  most significant

issue raised by appellant.  

          Piper  objects  to the  hypothetical  posed  by the

administrative law  judge  (ALJ) at  her disability  hearing.

She contends that the ALJ  erred in postulating an individual

who  needed to  use the  bathroom  "at will."   Although  the

vocational  expert  (VE)  originally testified  that  such an

individual could  perform certain  sedentary and  light jobs,

the VE later clarified that the individual could not do so if

the bathroom trips were "frequent,"  i.e., took place ten  or

more times per eight-hour work  day in addition to breaks and

lunch, or more than once  per hour in addition to  breaks and

lunch.  In his opinion, the  ALJ used the ambiguous "at will"

language in describing  Piper's limitations and did  not make

an express finding  on the critical question  whether Piper's

use of the  bathroom was frequent.  See  Ellison v. Sullivan,                                                                        

921 F.2d 816,  822 (8th Cir. 1990)  (an ALJ may not  ignore a

                             -2-

"critical  assumption"   underlying  a   vocational  expert's

testimony).

          Like the district  court, we conclude that  the ALJ

implicitly  and supportably determined that Piper did not use

the bathroom so frequently as to preclude employment.   Based

on  her treatment  and  employment  history,  activities  and

reported tendency  to exaggerate  her symptoms,  the ALJ  was

warranted in concluding that her need for bathroom breaks was

below the more  than one time  per hour figure  which the  VE

said would compromise  her ability to work.  It was the ALJ's

responsibility to determine issues of credibility and to draw

inferences from the  record evidence.   See Irlanda Ortiz  v.                                                                     

Secretary of Health & Human  Services, 955 F.2d 765, 769 (1st                                                 

Cir.  1991) (given the  claimant's treatment history  and the

medical evidence,  the ALJ did  not err in deciding  that the

claimant's  complaints  were  not  credible  "to  the  extent

alleged").  

          Affirmed.                               

                             -3-